Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Fuster Berlingeri,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
En el caso de autos, la mayoría del Tribunal, sin que nadie se lo haya planteado y luego de numerosos trámites procesales ante nos, se declara sin jurisdicción para aten-*318der esta apelación administrativa, fundamentándose para ello en una rebuscada y desacertada interpretación estatutaria. Llega a tal determinación, sin siquiera ha-berle dado oportunidad a los apelantes a expresarse sobre el asunto jurisdiccional, que la mayoría levanta por su cuenta, luego de estar sometido el caso, estando las partes ajenas a ello. Disiento de esta decisión de la mayoría del Tribunal, aunque por otros fundamentos, concurro en el resultado de desestimar el recurso.
I
Los apelantes son miembros de la Asociación de Dueños de Casas de la Parguera, Inc. Estos impugnaron el Plan de Manejo para el Área de Planificación Especial del Su-roeste, Sector La Parguera, Departámento de Recursos Naturales y Ambientales, 5 de diciembre de 1995, adop-tado por la Junta de Planificación en 1995, conforme al cual se establece la política estatal sobre las estrategias para el desarrollo del sector La Parguera. Alegan los ape-lantes que dicho Plan, que supuestamente resultará en la eliminación de todas las estructuras que ellos poseen en el sector, se aprobó sin que la Junta notificase su versión final mediante el aviso correspondiente y sin permitirle a los apelantes la participación en los procesos de planificación para su formulación, que la propia ley orgánica de la Junta les provee. Aducen, además, que el plan aludido, que con-lleva la eliminación de sobre 100 casas sobre pilotes en el litoral costero de La Parguera, junto con sus accesos, mue-lles y otras estructuras, ha de generar problemas de dispo-sición de desperdicios sólidos e impactos sobre aguas, pero la Junta no preparó la declaración de impacto ambiental (DIA) que viene obligada a hacer por ley, con respecto a decisiones como las del plan referido, que han de tener un impacto ambiental significativo. Finalmente, alegan los *319apelantes que el plan referido se adoptó mediante un pro-ceso cuasi legislativo, cuando tal actuación de la Junta tiene realmente la naturaleza de un proceso adjudicativo, debido a que propone la eliminación de bienes inmuebles particulares pertenecientes a los apelantes. Plantean, pues, varias violaciones al debido proceso de ley que rige las actuaciones de la Junta.
La apelación de autos fue presentada el 16 de abril de 1996. El 6 de diciembre de ese año, mediante resolución, le dimos término a la parte apelante para presentar su ale-gato, lo que hizo el 30 de diciembre de 1996. El 3 de febrero de 1997, la Junta de Planificación presentó su propio ale-gato, discutiendo en sus méritos las alegaciones de los ape-lantes, y sin cuestionar nuestra jurisdicción para atender esta apelación.
Así las cosas, el 12 de febrero de 1997, los apelantes solicitaron nuestra autorización para someter un alegato supletorio. Se la concedimos el 21 de febrero de ese año y, además, le dimos a la parte apelada el término correspon-diente para replicar dicho alegato supletorio. Ambas partes sometieron los escritos referidos; luego ambas comparecie-ron también en varias otras ocasiones para presentar otros escritos que consideraron pertinentes.
Después de haber autorizado y permitido todas las com-parecencias e intervenciones de ambas partes, por espacio de más de un año, una mayoría del Tribunal ahora decide motu proprio que no tenemos jurisdicción para considerar las cuestiones presentadas en esta apelación. Lo hace, ade-más, sin darle a la parte afectada por tal dictamen la opor-tunidad de enfrentarse a nuestra supuesta falta de juris-dicción y presentarnos sus puntos de vista sobre el particular, lo que es algo muy inusitado, dadas las circuns-tancias particulares de este caso.
*3201 — I
La determinación de la mayoría sobre nuestra supuesta falta de jurisdicción tiene varios defectos graves. Para "co-menzar, la mayoría resuelve que el término de treinta (30) días para apelar ante nos comenzó a transcurrir a partir del momento en que el Gobernador de Puerto Rico le im-partió su firma al plan impugnado, lo que ocurrió el 5 de diciembre de 1995, cuatro meses antes de que los apelantes acudieran ante nos. Lo que la mayoría no explica es cómo puede ejercerse el derecho a apelar si tal acción, la firma del Gobernador, no es conocida. Los apelantes no se ente-raron de que el Plan había sido aprobado por el Goberna-dor hasta el 16 de marzo de 1996, cuando se dio noticia pública de tal hecho, mediante un aviso publicado en la prensa del país. Hasta que se hizo tal aviso, los apelantes no conocían —ni tenían medios de conocer— que el Gober-nador le había impartido su firma al plan referido. Y, claro está, para la fecha en que se hizo tal aviso, ya había trans-currido el término de treinta (30) días que la mayoría de-creta que aplicaba en este caso.
Es elemental que no se puede impugnar lo que no se conoce. No puede sujetarse una parte a un término cuando ésta no ha podido enterarse que dicho término comenzó a transcurrir. Principios bien conocidos del debido proceso de ley precluyen que a los apelantes se les exija observar un término que depende de un evento que desconocían.
La mayoría llega a este grave dislate constitucional, porque le extiende al Plan del caso de autos una disposi-ción de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante L.P.A.U.) que no le aplica. Veamos.
*321HH HH HH
No cabe duda de que si existiese conflicto entre lo dis-puesto por la Ley Orgánica de la Junta de Planificación y lo dispuesto por la L.P.A.U. sobre alguna cuestión relativa al procedimiento administrativo, prevalecería lo dispuesto por la L.P.A.U. Montoto v. Lorie, 145 D.P.R. 30 (1998); Luán Investment Corp. v. Román, 125 D.P.R. 533 (1990). Lo determinativo para que prevalezca la L.P.A.U. es que en efecto exista un conflicto entre las correspondientes dispo-siciones legislativas.
En el caso de autos, tal conflicto no existe. El término para la revisión judicial que aquí nos concierne, que dis-pone la L.P.A.U., de treinta (30) días a partir de la fecha de su vigencia, 3 L.P.R.A. sec. 2127(b), aplica a las acciones dirigidas a impugnar “una regla o reglamentó”. (Enfasis suplido.) En cambio, el término correspondiente que fija la Ley Orgánica de la Junta de Planificación, de treinta (30) días a partir de la fecha de su publicación, aplica a las actuaciones o decisiones de la agencia en el ejercicio de “sus funciones cuasi legislativas”. Se trata de dos conceptos de diferente alcance. Las reglas y los reglamentos de la Juntá' ciertamente constituyen un acto cuasi legislativo de ésta, por lo que están sujetos a la aludida disposición de la L.P.A.U., pero la Junta tiene varias otras actuaciones y decisiones que son de naturaleza cuasi legislativa pero que no constituyen reglas o reglamentos, por lo que no se rigen por la L.P.A.U., porque ésta no las abarca, sino por la pro-pia Ley Orgánica de la Junta de Planificación. Tal es el caso del plan en cuestión ante nos.
Nótese que la Ley Orgánica de la Junta de Planificación claramente distingue los distintos tipos de actuaciones su-yas que son de naturaleza cuasi legislativa. Así pues, el término dispuesto para la vigencia de los reglamentos es distinto al dispuesto para planes de usos de terrenos, que a *322su vez es distinto al dispuesto para mapas y planos. Véanse los Arts. 28 y 29 de la Ley Orgánica de la Junta de Planificación, 23 L.P.R.A. sees. 63 y 63a. Se trata de actua-ciones o decisiones de la Junta que son todas de naturaleza cuasi legislativa, pero que persiguen propósitos distintos, tienen efectos jurídicos distintos y en consecuencia los tér-minos de vigencia y otras disposiciones afines son distintas. En efecto, un análisis contextual de las disposi-ciones pertinentes de la ley orgánica referida demuestra que las disposiciones reglamentarias van dirigidas a hacer cumplir o a implantar las políticas y estrategias de desa-rrollo integral de Puerto Rico adoptadas por la Junta, mientras que en los planes de usos de terreno, como es el de autos, es donde se formulan o esbozan tales políticas y estrategias.
Por otro lado, la propia L.P.A.U. claramente define lo que es una regla o un reglamento, de un modo que resalta su carácter instrumental. Se trata de normas concretas dirigidas a ejecutar una política pública o ley. No son medios para declarar o formular esa política, como son los planes aludidos. Art. 1.3 de la L.P.A.U., 3 L.P.R.A. see. 2102.
Resulta, pues, que la L.P.A.U. tiene disposiciones sobre medidas cuasi legislativas como los reglamentos, pero no tiene disposiciones sobre la revisión judicial de medidas como los Planes de Usos de Terreno, mediante los cuales la Junta realiza su más fundamental misión cuasi legislativa de esbozar las políticas y estrategias generales de desarro-llo integral de Puerto Rico. La limitada revisión judicial de esta labor la dispone la propia Ley Orgánica de la Junta de Planificación, no la L.P.A.U. No hay, pues, conflicto entre una legislación y otra con respecto a lo que aquí nos con-cierne específicamente.
*323IV
Desde otra perspectiva esencial, también es claro que no existe ningún conflicto real entre lo que dispone la L.P.A.U. y lo que dispone la Ley Orgánica de la Junta de Planifica-ción en lo que aquí nos concierne. La propia L.P.A.U. cla-ramente consagra el principio de que la revisión judicial no procede hasta tanto se haya publicado la reglamentación que ha de impugnarse. De ordinario, la vigencia de dicha reglamentación no ocurre hasta tanto el Secretario de Es-tado la aprueba, 3 L.P.R.A. see. 2131, lo que a su vez re-quiere que ésta haya sido debidamente publicada. 3 L.P.R.A. sees. 2129 y 2128(d). La ley orgánica referida, por su lado, expresamente dispone que sus instrumentos cuasi legislativos sólo pueden impugnarse judicialmente a partir de su publicación. Ambos esquemas legislativos, pues, in-corporan la elemental noción del debido proceso de ley de que no se puede cuestionar judicialmente lo que no se conoce. Por ello, aun si mediante una dilatada interpreta-ción se concluyese que el plan del caso de autos es un re-glamento, no tiene ningún sentido jurídico resolver, como lo hace la mayoría, que el término para impugnarlo trans-currió aunque su vigencia no haya sido publicada. Tal dic-tamen viola todo el espíritu y el significado real de la pro-pia L.P.A.U., que reconoce en varios de sus artículos la necesidad de la publicidad de los reglamentos, como condi-ción para su vigencia y para su impugnación judicial. La mayoría hace una interpretación rígidamente literal de la L.P.A.U., a costa de una interpretación mucho más razona-ble que profundice en el sentido propio de esa fundamental pieza legislativa. Por eso llega a un insólito resultado, que menoscaba precisamente el debido proceso de ley que la L.P.A.U. busca hacer uniforme en todas las agencias administrativas. El menoscabo de normas elementales del debido proceso de ley que aquí nos concierne, pues, no es *324un dislate atribuible a la legislación en cuestión, sino sólo a la propia decisión de la mayoría. Finalmente, debe notarse que el artificioso proceder de la mayoría, de decidir que conforme a la L.P.A.U. unas secciones de la Ley Orgánica de la Junta de Planificación sobre lo procesal administra-tivo están en vigor pero otras no rigen, conduce también al dislate aludido. Este proceder decisional ignora la relación interna de las referidas disposiciones de dicha ley orgá-nica, que constituyen un esquema integrado, por lo que no pueden tratarse individualmente de modo aislado. Tal des-membramiento sólo puede producir un resultado como el que decreta la mayoría, que se efectúa a contrapelo de lo más elemental del debido proceso de ley. Es por todo lo anterior que debo disentir del dictamen aludido.
V
En mi criterio, tenemos jurisdicción para atender este recurso, y al ejercerla, debemos denegarlo en sus méritos.
La mayor parte de los señalamientos de error de los apelantes parten de una premisa equivocada. Su exigencia de una participación en el proceso decisional de la Junta de Planificación más amplia que la que tuvieron, su reclamo de que no se preparó una DIA en ese proceso, y la alegación de que son aplicables en este caso las disposiciones de ley sobre procesos adjudicativos, parten todas de la premisa de que el Plan de Manejo para el Área de Planificación Especial del Suroeste, Sector de la Parguera, que nos concierne aquí es un esquema normativo que afecta derechos concre-tos de los apelantes. Pero resulta que tal premisa no es correcta.
Según se indicó antes en esta opinión, el Plan de Manejo referido es esencialmente un esbozo de una política pública sobre estrategias para el uso propio de determinados terrenos. No constituye un reglamento de zonificación so-bre dichos terrenos. Ciertamente no constituye una deci-*325sión específica sobre terreno alguno. Si bien es cierto que dicho plan tiene efectos sobre el desarrollo del área, éste no efectúa de por sí una acción concreta del Estado contra los apelantes. Con el Plan, la Junta no ha adjudicado aún de-rechos u obligaciones particulares de persona alguna. En ese sentido, los reclamos de los apelantes son prematuros. El Plan representa una función eminentemente cuasi le-gislativa, al nivel de formular política pública, por lo que su preparación no requiere una participación de los intere-sados mayor que la que éstos en efecto tuvieron. Véanse: 3 L.P.R.A. sees. 2122 y 2123, y 23 L.P.R.A. sec. 62z. Tampoco requiere necesariamente la preparación de una DIA. Véase el Art. 1.6 del Reglamento sobre Declaraciones de Impacto Ambiental de Puerto Rico Núm. 3106 de 4 de junio de 1984, Junta de Calidad Ambiental. Nuestra función revi-sora con respecto a decisiones administrativas de natura-leza tan eminentemente legislativa es muy limitada, como resolvimos en Luan Investment Corp. v. Román, supra. En cuanto a tres de los cuatro errores alegados por los apelan-tes, pues, no procede la revisión.
En cuanto al otro error, relativo a que el Plan de Manejo en cuestión no se publicó en el aviso que apareció en la prensa al notificarse su aprobación por el Gobernador, dicho aviso claramente indicaba dónde estaba disponible para examen la versión final del plan aludido. Ello consti-tuía aviso suficiente de éste, por lo que el error alegado no fue cometido.
Con arreglo a los fundamentos expuestos, procede en mi criterio la desestimación del recurso de autos, no por la razón expuesta por la mayoría del Tribunal sino porque en los méritos, los apelantes no han presentado fundamentos suficientes que justifiquen nuestra intervención. Concurro, pues, con el resultado del dictamen mayoritario, aunque por un fundamento totalmente distinto al de éste.